Citation Nr: 1547189	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  12-20 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to January 1973.  

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2010 rating decision in which the RO declined to reopen the claim for service connection on the basis that new and material evidence had not been received.  In October 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was initially issued in March 2012; however, the letter accompanying the SOC indicates that that the document was re-mailed in April 2012, May 2012, and finally, to a corrected mailing address in July 2012.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2012.  

On the July 2012 VA Form 9, the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  In December 2014, the Veteran testified during such a hearing before the undersigned Veterans Law Judge; a transcript of the hearing has been associated with the claims file. 

During the hearing, the undersigned advanced the Veteran's appeal on the docket due to his homelessness.  See 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

In April 2015, the Board remanded the issue listed on the title page for further development.  As detailed below, the matter is again being remanded.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system. 

For reasons expressed below, the claim on appeal is, again, being  remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran contends his seizure disorder is due to being beaten unconscious with a pugil stick during boot camp.  Service treatment records indicate that the Veteran reported a history of seizures prior to service entrance, which he now refutes.  The Veteran's claimed pugil stick injury is not recorded in his service treatment records.

Pursuant to the Board's April 2015 remand, the AOJ requested a medical opinion asking, in pertinent part, whether any diagnosed seizure disorder clearly and unmistakably existed prior to service entrance, and, if so whether the disability was clearly and unmistakably not aggravated during or as a result of service.  A medical opinion was obtained in August 2015.  The examiner found that the Veteran's seizure disorder clearly and unmistakably existed prior to service, citing examples from his service treatment records, and that such was aggravated beyond its natural progression by an in-service event.  However, the examiner did not provide a rationale for the latter finding, stating:

If the patient was struck on the head and lost consciousness, then there a possibility that his seizures may have been exacerbated by the head trauma sustained.  My review of the records did not show any report of head trauma.  If there is a record of head trauma, or if the veteran's statement to the effect that he suffered a head trauma is legally acceptable, then there is a good possibility that the patient's seizures may have been worsened beyond their natural progression by the putative head trauma.

Here, the Board finds that the examiner did not provide an explanation for her finding that there was "a good possibility" that the Veteran's seizures were worsened beyond their natural progression by the head trauma.  Thus, as the examiner did not provide a full rationale for her opinion, it is inadequate for adjudication purposes, and further opinion must be obtained.

Additionally, the Board notes that, as described in the April 2015 remand, it was suspected there was a June, 13, 2009, CT scan missing from the record.  Pursuant to development conducted by the AOJ, it has now become apparent that there was not a June 2009 CT scan performed, but rather there were two CT scans conducted on January 13, 2009.  See May 2015 VA Memorandum.  However, the Board notes that the January 13, 2009, CTs have not been added to the record.  Additionally, the claims file currently includes treatment records dated through April 29, 2015, from the VA Medical Center (VAMC) in Memphis, Tennessee.  As this treatment appears to be ongoing, more recent records from this facility may exist.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should undertake appropriate action to associate with the claims file the January 13, 2009, CT scans, as well as all outstanding, pertinent records of evaluation and/or treatment of the Veteran since April 29, 2015, from the Memphis VAMC.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

On remand, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence (to include private (non-VA) records) pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection for a seizure disorder.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to associate with the claims file the January 13, 2009, CT scans, as well as any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran dated since April 29, 2015, from the Memphis VAMC.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim for service connection for a seizure disorder that is not currently of record.  Specifically request the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the August 2015 examiner an addendum opinion addressing the etiology of the Veteran's seizure disorder.  

If that examiner is no longer employed by VA, or is otherwise unavailable, document that fact in the claims file, and obtain a medical opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further VA examination if deemed necessary in the judgment of a competent medical professional.

The entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and all lay assertions.  

The physician should clearly indicate whether the Veteran has, or at any time pertinent to the current claim on appeal, has had, a current seizure disorder, and identify the nature of such disorder (even if currently asymptomatic or resolved).  

Then, the physician should render an opinion, consistent with sound medical judgment, as to: (a) whether the disability clearly and unmistakably existed prior to service entrance, and, if so (b) whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service. 

If the disability is deemed not to have clearly and unmistakably existed prior to service, the physician  should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in is otherwise medically related to in-service injury or disease-to include being beaten unconscious with a pugil stick during boot camp, as alleged.

In rendering the requested opinions, the examiner must consider and discuss all in- and post-service medical and other objective evidence, as well as the Veteran's assertions as to in-service injury, and as to the nature, onset, and continuity of symptoms during and since service (which he is competent to assert).  If the examiner finds reason to question the Veteran's assertions in any regard, he or she should clearly so state, and explain why.

All examination finding /testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all that associated with the claims file since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

